While I am in entire agreement with everything said in the main opinion, I think there is a stronger ground upon which to rest the conclusion that the trial judge refused his fiat for the writ than the ground stated in the opinion, and that is that the petition when taken in connection with the supporting affidavits is not sufficient to justify the issuance of the writ. A petition for a writ of error coram nobis must be specific, precise, and positive *Page 360 
in its allegations, and must be complete as to every legal requisite for the resort to the extraordinary remedy thereby prayed. When the allegations are in general terms only, it may be regarded as certain that the existing facts are not sufficient, else the allegations would have been specific, precise, and positive. And since the petition, although sworn, must be clearly and definitely supported by the affidavits of those who have personal and positive knowledge of the facts, the petition is no stronger than the supporting affidavits. Moreover, such a petition should be presented at the earliest available time, unless ample reason for the delay be shown along with the petition. Petitions for the writ of error coram nobis are often presented only a day or two before the date set for the execution of the sentence, which, if granted at such a late date, tends to discredit the law. The petition here was presented only three days before the day for the execution, and no excuse for the delay is shown with the petition.
For all the reasons stated in the foregoing paragraph, the circuit judge should have refused his fiat for the writ, and, since he should have done so for those reasons, we ought to assume here that he did refuse for exactly those reasons, and, when the order made by him is read in the light of the principles of practice stated in the foregoing paragraph, I think it sufficiently discloses that the circuit judge acted with the stated principles in mind and in obedience to them; in other words, that he refused his fiat, and did not enter upon the hearing as upon an issue made up, with the result, as stated in the main opinion, that we have nothing here from which an appeal may be taken. *Page 361